Exhibit Written Statement of Chief Executive Officer and Chief Financial Officer Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 Each of the undersigned, the Chief Executive Officer and the Chief Financial Officer, of Grande Communications, Inc., hereby certifies that, to my knowledge, on the date hereof: 1. The annual report on Form 10-K of Grande Communications Holdings, Inc. for the period ended December31, 2007 filed on the date hereof with the Securities and Exchange Commission (the “Report”) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. Information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Grande Communications Holdings, Inc. Date: April 25, 2008 /s/ Roy H. Chestnutt Roy H. Chestnutt President, Chief Executive Officer, and Chairman of the Board Date: April 25, 2008 /s/ Michael L. Wilfley Michael L. Wilfley Chief Financial Officer The foregoing certification is being furnished solely pursuant to Rule 13a-14(b) under the Securities Exchange Act of 1934 (the “Exchange Act”) and 18 U.S.C.
